     Case 3:18-cv-00481-CWR-FKB Document 107 Filed 08/22/19 Page 1 of 2



                     IN THE UNITED STATED DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

NATALIE DILLON                                                                PLAINTIFF

v.                                           CIVIL ACTION NO. 3:18-cv-481-CWR-FKB

WAL-MART 2720, WAL-MART STORES EAST, LP
and JOHN DOES 1-3                                                        DEFENDANTS


          NOTICE OF VIDEOTAPED DEPOSITION OF REGINALD HARRION

DEPONENT:                   Reginald Harrion

DATE:                        September 19, 2019

TIME:                        9:30 a.m.

LOCATION:                    Carroll Buffkin, PLLC
                             1076 Highland Colony Pkwy, Suite 125
                             Ridgeland, MS 39157

        Please take notice that on September 19, 2019, at the location above, Plaintiff will

take the deposition of Reginald Harrion upon oral examination pursuant to the Federal

Rules of Civil Procedure before an officer authorized to administer oaths and swear in

witnesses in Mississippi.      The examination will be recorded by videotaped and

stenographic means and will continue from day to day until completed, and you are invited

to attend and examine the deponent.

                                           Respectfully submitted,
                                           /s/ David A. McDonald
                                           DAVID A. MCDONALD (MCD042)
                                           DAVID A. MCDONALD, ATTORNEY AT LAW
                                           P. O. Box 832
                                           Mobile, Alabama 36601
                                           Telephone: (251) 434-0045
                                           Facsimile: (251) 434-0047
                                           Attorney for Plaintiff




                                             1
     Case 3:18-cv-00481-CWR-FKB Document 107 Filed 08/22/19 Page 2 of 2



OF COUNSEL:

Mark C. Carroll (MSB No.: 8665)
Thomas G. Bufkin (MSB No.: 10810)
CARROLL BUFKIN, PLLC
140 Township Avenue, Suite 222
Ridgeland, MS 39157
Telephone: (601) 982-5011
Facsimile:   (601) 853-9540


                              CERTIFICATE OF SERVICE

       I do hereby certify that I have served, on the 22nd day of August, 2019, a true and
correct copy of the Notice of Videotaped Deposition by filing electronically using the
court’s ECF system, which will send electronic notification of such filing to all counsel of
record.

       Thomas M. Lois
       Dorissa S. Smith
       WELLS MARBLE & HURST, PLLC
       PO Box 131
       Jackson, MS 39205-0131

                                                 /s/ DAVID A. McDONALD
                                                 DAVID A. McDONALD




                                             2
